Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, and 4 are amended. Claims 3, 8-9, 11-12, and 18-19 are original. Claims 5-7, 10, 13, 15, 17, 20-21, and 42 are previously presented. Claims 14 , 16, and 22-41 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US2019/0032652A1) in view of LeBreton (US 2002/0117781A1). 
Regarding claim 1, McCarthy discloses an apparatus (150) for consolidating fiber-reinforced resin material, the apparatus (150) comprising: a housing (180), comprising: a barrel (190), having a symmetry axis [see figure 2]; a receptacle (152), comprising: a base (183), extending from the barrel along the symmetry axis (figure 6); a lid (200a), selectively positionable relative to the base  of the receptacle and relative to the barrel of the housing  such that the housing is in an open state or in a closed state (see figure 2); and a de-gassing port (valves (128) read on port [0057]), configured to be selectively open or selectively closed; a gasket (308) that is in contact with the lid of the receptacle, the base of the receptacle and the barrel when the housing is in the closed state [0051]; a piston (182), movable along the symmetry axis between, inclusively, a retracted position, in which the piston (182), in its entirety, is in the barrel (181), and an extended position, in which a portion of the piston (182) is in the receptacle (152) and another portion of the piston (182) is in the barrel (190); a seal (196a, 196b), which is in contact with the piston (182) and the barrel (190); and a drive system (1175), configured to selectively control movement of the piston (182) between the retracted position and the extended position [0102]. 
As for the limitation, wherein: with the housing in the open state, the lid of the receptacle is not in contact with a portion of the gasket, which is in contact with both the lid and the barrel when the housing is in the closed state; and with the housing in the closed state and with the de-gassing port selectively closed, the housing and the piston form a closed chamber, hermetically sealed via the gasket and the seal, McCarthy discloses the movement of the piston between the retracted position and the extended position. [0084, -0085, 0056, 0100, 0102]. Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
Applicant has amended the claim to include a lid coupled to the base. Although McCarthy does not explicitly disclose a lid coupled to the base. However, analogous pressure vessel art, LeBreton, depicts a lid (28A) coupled to the base (28D) [0029] for the benefit of reducing voids in the finished product [0033]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by McCarthy to include a lid coupled to the base, as taught by LeBreton, for the benefit of reducing voids in the finished product. 
Regarding claim 2, McCarthy teaches a control system that comprises a controller (200) configured to selectively control at least one of temperature within the closed chamber, vacuum within the closed chamber and force applied to the piston by the drive system [0110, 0173-0174, 0178].
Regarding claim 3, McCarthy teaches a vacuum system, coupled to the de-gassing port, wherein, with the de-gassing port selectively open, the vacuum system (suction distribution line, 204, reads on vacuum system) is selectively controlled to apply vacuum within the closed chamber [0145]. 
Regarding claim 4, McCarthy teaches the drive system (1175) comprises a servomotor (electric motor [0117]), coupled to the piston (182) [0117-0119]; the servomotor is operatively coupled with the controller (200) [0118]; and the controller is configured to determine the force, applied to the piston from torque required by the servomotor [0117-0119]. 
Regarding claims 5-6, McCarthy teaches heating element (heater [0108]) in thermal communication with the receptacle and temperature sensors (1006) coupled to the receptacle wherein the temperature sensor is operatively coupled with the controller and the temperature sensor is configured to measure the temperature within the closed chamber [0178-0179]. Although McCarthy does not explicitly disclose the heating element is operatively coupled to the controller, McCarthy discloses temperature sensors to monitor the temperature of the heating receptacle by the controller [0178-0170]. Further, McCarthy suggests the heater may be operated to the heat the hydraulic fluid [0108]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coupled the controller to the heater since McCarthy is monitoring the temperature of the receptacle and to prevent the temperature of the fluids reaching below -10° C [0108]. 
Regarding claim 7, McCarthy teaches wherein the seal comprises a first piston ring (308 a), fixed relative to the piston along the symmetry axis and a second piston ring (308 b), fixed relative to the piston along the symmetry axis. 
Regarding claim 8, McCarthy teaches the piston comprises an annular groove (216), perpendicular to the symmetry axis and the first piston ring and the second ring are situated within the annular groove (216) [0092]. 
Regarding claim 9, McCarthy teaches the first piston rings comprises a first gap (158 a); the second piston ring comprises a second ring gap (158 b); and the first ring gap and the second ring gap are angularly separated from each other about the symmetry axis [232]. 
Regarding claim 10, McCarthy teaches a second seal (308 a, b) which is in contact with the piston and the barrel. 
Regarding claims 11-12, McCarthy teaches wherein the second seal is an O-ring, fixed relative to the barre and the piston along the symmetry axis [0092]. 
Regarding claim 13, McCarthy teaches a piston rod (194), coupled to the piston and extending through the barrel and a piston-rod seal, which is in contact with the piston rod and the barrel [0074]. 
Regarding claim 20, McCarthy teaches the housing in the closed state, the lid of the receptacle and the base of the receptacle are attached by a nut (151) that attaches the lid and base of the receptacle (200 a, 200 b) [0096]. Therefore, since both heads are connected to the nut, they are fastened to each other and reads on Applicant’s claim limitation. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US2019/0032652A1) in view of LeBreton (US 2002/0117781A1) and further in view of Rolston et al (US 4,187, 271). 
Regarding claims 15, McCarthy is silent to the base and the lid having a tapered end. However, analogous fiber art, Rolston, teaches conical ends in the sleeves for the benefit of allowing air into the sleeve (column 4, lines 14-32). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base and lid taught by McCarthy to include tapered ends, as taught by Rolston for the benefit of allowing air into the sleeve. 


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US2019/0032652A1) in view of LeBreton (US 2002/0117781A1) and further in view of Wong (US 2006/0169355 A1).
McCarthy teaches an inner base surface (the side facing the receptacle). However, McCarthy is silent to the pull -tab coupled to the inner base surface. Analogous cylindrical art, Wong, discloses the use of pull tabs (20) for the benefit of easily removing two surfaces [0039]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner base surface taught by McCarthy to include a pull tab, as taught by Wong, in order to facilitate the easy removal of the base from the receptacle. 

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US2019/0032652A1) in view of LeBreton (US 2002/0117781A1) and further in view of NPL, Plasma Ceramic Coatings. 
McCarthy teaches an inner lid surface (the side facing the receptacle). However, McCarthy is silent to a release coating applied to the at least one of the inner base-surface or the inner lid surface. Applicant has defined the release coating as a plasma spray ceramic coating [0133 of pg. publication]. It is conventionally well known to use plasma spray ceramic coating. Attached NPL, discloses the use of plasma ceramic spray for the product to operate reliably at high temperature and critical for safe performance. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McCarthy’s inner lid surface to include plasma ceramic spray since (1) it is conventionally well known and (2) in order for the lid to reliably work at high temperatures. 
Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 17 has the allowable subject matter “the de-gassing port is located on the tapered lid-end, the de-gassing port is situated closer, along the symmetry axis to the tip of the tapered receptacle-end than to a portion of the lid extending away from the tapered lid- end along the symmetry axis; and when the de-gassing port is located on the tapered base-end the de- gassing port is situated closer, along the symmetry axis to the tip of the tapered receptacle-end than to a portion of the base, extending away from the tapered base-end along the symmetry axis. Claims 18-19 are dependent on claim 17 for including all the limitation of claim 17. 
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Applicant argues McCarthy does not disclose the either of the head assemblies is coupled to either of the hydraulic cylinder bases. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the head assemblies is coupled to either of the hydraulic cylinder bases, head assemblies are selectively positionable relative to either of the hydraulic cylinder bases) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As for the O-ring, McCarthy discloses on O-ring for sealing in [0092] fixed relative to the barrel. 
Applicant argues that McCarthy discloses structures but does not recite function (pg. 15). Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. 
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743